COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                    01-15-00560-CR
Style:                           Michael Anthony Davis
                                 v. The State of Texas
Date motion filed*:              December 28, 2015
Type of motion:                  Appellant’s Final Motion for Extension
Party filing motion:             Appellant
Document to be filed:            Appellant’s brief

Is appeal accelerated?      No

If motion to extend time:
         Original due date:                              September 16, 2015
         Number of previous extensions granted:                 2      Current Due date: November 17, 2015
         Date Requested:                                 January 11, 2016

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: January 11, 2016
                           The Court will not grant additional motions to extend time.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________




Judge’s signature: /s/ Russell Lloyd
                   


Date: January 5, 2016